Citation Nr: 0627641	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  00-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for migraines. 

4.  Entitlement to service connection for a heart disorder. 

5.  Entitlement to service connection for a right knee 
disorder. 

6.  Entitlement to service connection for asthma. 

7.  Entitlement to service connection for defective vision. 

8.  Entitlement to service connection for a bilateral lung 
disorder. 

9.  Entitlement to service connection for a back disorder as 
secondary to the service connected lateral meniscal injury of 
the left knee.  

10.  Entitlement to a total disability rating for 
compensation based on individual unemployability.  

(The issue of entitlement to an increased rating for a 
lateral meniscal injury of the left knee will be addressed in 
a separate decision.) 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to April 
1983.  Active duty for training from October 1985 to January 
1986 is also indicated by evidence of record. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Chicago, Illinois, (hereinafter RO).  

In May 2006, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).   

REMAND

At the hearing before the undersigned, the veteran testified 
that he had applied for Social Security disability benefits 
for the same disabilities for which he is claiming 
entitlement to service connection, and that the Social 
Security Administration (SSA) had determined that he was 
"disabled."  The Court has held that where VA has notice 
that the veteran is receiving disability benefits from SSA, 
and that records from that agency may be relevant, VA has a 
duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 
67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 
(2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA, if one has been 
rendered in the instant case.  See Tetro v. Gober, supra.  
Accordingly, as the records are potentially relevant to the 
claims on appeal, any SSA records that pertain to the veteran 
must be obtained upon remand by the RO.  See also Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

The veteran also referred at his hearing to potentially 
relevant treatment he received at the Jesse Brown VA Medical 
Center and at Provident Hospital.  While records from these 
facilities have been obtained by the RO, it is unclear if 
there are other relevant records of treatment at these 
facilities which may be available.  As such, the RO will be 
requested to obtain any additional records from these 
facilities upon remand. 

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required. 

1.  The RO is to obtain any relevant 
reports, not already of record, from 
treatment rendered by VA, to include that 
at the Jesse Brown VA Medical Center.  
Any records of treatment not already 
contained in the claims file from 
Provident Hospital of Cook County, 500 
East 51st Street, Chicago, Illinois 
60615, should also be obtained.  

2.  The RO should contact the Social 
Security Administration and request 
copies of any administrative decision, if 
rendered, pertaining to the veteran and 
any records considered in a claim for 
disability benefits, if filed by him.  
Only the evidence not already of record 
is to be associated with the claims file.

3.  Following the completion of the 
development requested above, the claims 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought by the veteran, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


